Citation Nr: 0713773	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension/high blood 
pressure (hypertension).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
service connection for hypertension.

In April 2003, the veteran testified at a video-conference 
hearing held before the undersigned Veterans Law Judge.  When 
this matter was initially before the Board in September 2003, 
it was remanded for further development.  


FINDING OF FACT

Hypertension was not present in service and was first 
demonstrated many years after discharge, and is not related 
to service or to an incident of service origin.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In a July 2002 letter, the RO notified the veteran of the 
elements necessary to establish a claim of service connection 
for hypertension.  In that letter, as well as those dated in 
February 2004 and February 2006, VA informed him that he 
could submit and/or identify medical and/or lay evidence in 
support of this claim, and essentially invited him to file 
any evidence in his possession that could substantiate the 
claim.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, because the preponderance of the evidence is 
against the claim, the Board finds that he has not been 
prejudiced since any issue regarding an appropriate effective 
date is moot.  In any event, he was notified of this criteria 
in January 2007 correspondence.

As to the duty to assist, the Board notes that VA has 
attempted to obtain pertinent post-service records from all 
relevant sources identified by the veteran.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the 
veteran's pertinent VA private and VA post-service records.  
Further, pursuant to the Board's September 2003 remand 
instructions, the Appeals Management Center (AMC) attempted 
obtain copies of the records of his in-patient treatment on 
the Alcohol Rehabilitation Unit of the VA Medical Center in 
East Orange, New Jersey in November 1991, and any other 
treatment have had at that facility, as well as medical 
records from his period of incarceration by the Oklahoma 
Department of Corrections between 1978 and 1984.  The AMC 
informed the veteran in an October 2006 letter that, despite 
diligent efforts, VA was unable to locate any such records.  
Finally, the Board reiterates that in April 2003, he 
testified at a Board hearing, and the transcript of that 
proceeding has been associated with the record.  

The Board notes that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion with 
respect to the onset and/or etiology of his hypertension.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges the veteran's report that he was 
initially diagnosed as having hypertension and received 
treatment for this disease during service and during the 
initial post-service years.  A careful review of the service 
and post-service medical records, however, is negative for a 
diagnosis of hypertension until October 1998, more than 26 
years subsequent to the veteran's discharge from active duty.  

As a lay person, the veteran is not competent to report that 
he had hypertension during service or shortly after his 
discharge because the disease is not capable of lay 
observation.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
Instead, such a diagnosis or opinion as to the etiology or 
onset of the disease requires medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (2006) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, there is no competent 
evidence indicating that the veteran suffered an event, 
injury or disease in service or within a specified 
presumptive period.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran, and therefore VA is not required to 
afford him a medical examination and/or obtain a medical 
opinion as to the etiology or onset of his hypertension.  

In light of the above, the Board concludes that any further 
development would be futile, and there is no possibility that 
additional assistance would further aid the veteran in 
substantiating his claim.  Hence, no additional assistance to 
the veteran is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

In his statements and testimony, the veteran essentially 
maintains that service connection is warranted for 
hypertension because the disease had its onset during service 
and has been chronic since that time.  As noted in the 
September 2003 remand, although the service medical records 
appeared complete and were negative for any complaints or 
treatment of hypertension, the Board determined that further 
development was necessary in light of the veteran's testimony 
that he was treated for this disease during service and in 
the years shortly after discharge while living in Germany.  
He also reported receiving treatment from 1978 to 1984 while 
incarcerated in Oklahoma, and after a period of no treatment 
from 1984 to 1990, he indicated that received care at a VA 
facility in approximately 1990.  He also states that he 
received care either through the Kansas or Oklahoma 
Department of Corrections when he was in an inmate between 
1994 and 2000 or 2002.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular-renal 
disease, which includes hypertension, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

To establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the service medical records are negative 
for complaint or treatment of hypertension, and indeed, the 
Report of Medical Examination at service separation shows 
that the veteran's blood pressure was recorded as 112/78.  
Moreover, the examiner indicated that the veteran's heart and 
vascular systems were normal.  Further, the earliest post-
service medical evidence showing that he has hypertension is 
dated in the late 1990s, more than two decades following his 
discharge from active duty.  

In light of the foregoing, the Board finds that service 
connection is not warranted.  In reaching this determination, 
the Board does not question the sincerity of the veteran's 
conviction that he incurred hypertension during service and 
that the disease has been chronic since that time.  The Board 
reiterates, however, as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  Washington; Layno; 38 C.F.R. § 3.159(a).  
Since the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and because 
there is no medical evidence showing in-service complaints or 
treatment, or competent medical evidence of a post-service 
nexus between the veteran's report of symptoms and his period 
of service, the preponderance of the evidence is against the 
claim and, therefore, service connection must be denied.




ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


